DETAILED ACTION
Applicant’s 07/22/2022 AFCP 2.0 response to the previous 05/23/2022 Office action has been considered and entered.

Upon consideration of said Applicant’s 07/22/2022 response, the Finality of said previous 05/23/2022 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-4, 6, 9-11 and 14 as amended and/or filed in Applicant’s 07/22/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12/27/2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2019/015216 filed on 11/11/2019, which claims priority to Foreign Application Number 10-2018-0171362 filed on 12/27/2018 in the Republic of Korea.

Response to Amendments/Arguments
Applicant’s 07/22/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection set forth in section 11 of the previous 05/23/2022 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:

US 20200074383 A1 to Smith; Nigel Graham et al. teaches, inter alia determining a risk factor for a worksite and “limiting the functionality” of work machines such as an excavator based on changes to temperature and humidity readings from sensors located at the worksite in for example the ABSTRACT, paragraph and claim below.  In contradistinction to the claimed invention, Smith does not teach “expanding” the functionality of an excavator by expanding the allowable value of the posture of the excavator as recited in the independent claims.  Indeed, Smith would appear to teach limiting the functionality and preventing an excavator from entering a frozen area as well as an area that is too hot to operate the equipment safely.  See for example:
	ABSTRACT
“A method includes determining, based at least in part on sensor data about a worksite, first and second conditions associated with a location at the worksite. The method also includes determining, based at least in part on the first condition and the second condition, a first risk factor associated with a first portion of the worksite, the first portion including the location and area proximate the location and determining a second risk factor associated with a second portion of the worksite adjacent the first portion. The method may also include generating a graphical user interface comprising a graphical representation of the first portion of the worksite and the second portion of the worksite and visual indications of the risk factors. Further aspects may include controlling machines and/or electronic devices at the worksite when a value associated with the risk factors is greater than a threshold value.” 

[0020] Similarly, the sensing components 114 may include any number of sensor modalities associated with the personnel 106. By way of non-limiting example, the sensing components 114 may include location sensors (e.g., GPS, compass, etc.), inertial sensors (e.g., inertial measurement units, accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., RGB, UV, IR, intensity, depth, etc.), microphones, environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.). And 

Claim 

6. The method of claim 1, wherein the action comprises at least one of controlling a first machine proximate the location to stop functioning or controlling the first machine to limit functionality of the first machine.”.

US 20170147958 A1 to Hatfield; Michael K. et al. teaches, inter alia a SYSTEM AND METHOD FOR CONNECTING AN OPERATOR WITH WORKSITE OPERATION that is sensing the temperature and humidity of a worksite and generating an alert in for example the claim below.  Similarly to Smith above, Hatfield would not “expand” the functionality of an excavator either.  Indeed an alarm would be generated to limit the functionality of an excavator.  See for example, Claim:
“9. A method comprising: receiving machine data relating to a plurality of machines operating at a plurality of worksites using a data standard; receiving operator condition data relating to a operator of each of the plurality of machines using the data standard; receiving site condition data relating to dangerous or unfavorable naturally occurring or man-made conditions using the data standard; determining an operation or site worker state at a particular event-based time based at least on the telematics data and the operator condition data; and generating an alert based at least on the determined operation state.”.


Allowable Subject Matter
Claims 1-4, 6, 9-11 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) further in view of US 20210148082 A1 to SUZUKI; Yusuke et al. (Suzuki) and finally in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) fails to teach or render obvious inter alia a remote-controlled excavator, comprising: inertial sensors provided in an excavator; a communication unit configured to receive a remote control signal from a remote control device; and a control unit configured to drive the excavator in response to the remote control signal, wherein the control unit stops driving of the excavator when a difference between an expected posture of the excavator estimated based on the remote control signal and an actual posture of the excavator measured using the inertial sensors exceeds an allowable value, wherein the allowable value is determined by at least a work environment including temperature and humidity, wherein the control unit includes: a drive unit configured to output a drive signal to the excavator in response to the remote control signal; a memory configured to store a current posture of the excavator; a posture estimation unit configured to estimate the expected posture based on the current posture and a posture change value corresponding to the remote control signal; a posture measurement unit configured to measure the actual posture based on sensing values; and a method for controlling a remote-controlled excavator, comprising: measuring a current posture of an excavator and storing the current posture in a memory as a current posture information; calculating a posture change value corresponding to a control signal received from a remote control device; device, wherein the posture change value is determined by at least a work environment including temperature and humidity: estimating an expected posture by adding the posture change value to the current posture information stored in the memory; driving the excavator by outputting a drive signal to the excavator in response to the control signal and measuring an actual posture of the excavator based on sensing values received from inertial sensors provided in the excavator; stopping driving of the excavator when a difference between the expected posture and the actual posture exceeds an allowable value by outputting a drive stop signal to the excavator; measuring a reaction force as a pressure applied to an attachment of the excavator; adjusting the allowable value according to a magnitude of the reaction force; and reducing a case of overload by extending a range of the allowable value when the magnitude of the reaction force is larger than a preset value as set forth in the independent claim(s). 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicant’s 07/22/2022 arguments for additional reasons.  It is also noted that a review of Global Dossier indicates that all of the priority applications have been allowed by the other foreign patent Offices prior to the instant allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220810